 
Exhibit 10.2




SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and among Ronald
Skotarczak (“Executive”), an individual, and Lightning Poker, Inc. f/k/a
Pokermatic, Inc., a wholly owned subsidiary of Lightning Gaming, Inc. (together,
the “Company”).


WHEREAS, the Executive is employed as an at will employee by the Company in the
capacity of President; and


WHEREAS, the Executive and the Company mutually agreed to terminate his
employment as of March 25, 2008, and the Company desires to provide Executive
with separation benefits as set forth in this Agreement to assist Executive in
the period of transition following Executive’s separation;


NOW THEREFORE, in consideration of the mutual promises and releases contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties agree as follows:


1) SEPARATION BENEFITS.


           a)           SEPARATION DATE AND FINAL PAYCHECK. Executive’s
employment will terminate March 25, 2008(the “Separation Date”). The Executive
will receive normal compensation up to and including the Separation Date, less
all required tax withholdings and other authorized deductions.


           b)           SEVERANCE PAY. Following Executive’s execution and
non-revocation of this Agreement, the Company agrees to pay to Executive
severance in the amount of three (3) month’s salary, less all required tax
withholdings and other authorized deductions, in equal installments in
accordance with the Company’s regular payroll dates and policies.


           c)           CONTINUED COVERAGE UNDER GROUP HEALTH PLANS. Executive
shall be entitled to elect to continue coverage under the Company’s group health
plans in which he was enrolled as of the Separation Date, consistent with the
status and level of coverage that was in place as of such date, in accordance
with the requirements of the Consolidate Omnibus Budget Reconciliation Act and
its relevant regulations (“COBRA”). Executive shall be solely responsible for
paying the current co-pay for three months and thereafter the full amount of all
premiums that are chargeable in connection with such coverage, subject to all
requirements of COBRA. Upon expiration of COBRA coverage, the Executive, at his
option and his own expense, may convert such health insurance coverage to a
private policy subject to and to the extent provided by the terms of the
Company’s employee health insurance plan.
 
1

--------------------------------------------------------------------------------




d)           STOCK OPTIONS.   Subject to the execution of this Agreement and the
passage of the period of time that this Agreement may be revoked (as referenced
below) without any such revocation, and subject to the terms of any stock option
grants, stock option vesting will cease on the Separation Date, at which time
the Executive has a total of 115,200 vested stock options.  The Executive must
exercise such vested stock options within two (2) years of the Separation Date
and otherwise in accordance with the terms and conditions of the Company’s 2006
Equity Incentive Plan, a copy of which the Executive agrees and acknowledges is
in his possession.


           e)           Executive acknowledges that, except as expressly
provided in this Agreement, Executive will not receive any additional
compensation, severance or benefits from the Company after the Separation Date,
and except as set forth in this Agreement or as required by federal, state or
local law, Executive shall not be entitled to any additional benefits relating
to Executive’s separation of employment; provided, however, that this Agreement
does not affect or impair Executive’s rights to benefits as a terminated
employee pursuant to any retirement plan in which he is a participant.


2) RELEASE. In consideration of the Company’s entering into this Agreement and
the payments and benefits set forth herein, the Executive, on behalf of himself
and his heirs, executors, administrators, successors and assigns, knowingly and
voluntarily waives, releases and forever discharges the Company, each of its
subsidiaries or affiliated companies, their respective current and former
officers, employees, agents and directors, and any successor or assign of any of
the foregoing, from any claim, charge, action or cause of action any of them may
have against any such released person, whether known or unknown, from the
beginning of time through the date of this Agreement based upon any matter,
cause or thing whatsoever related to or arising out of his employment by the
Company or his separation other than claims arising out of a breach of this
Agreement or any claim that cannot be waived by law. All such claims are forever
barred by this Agreement.


This release and waiver includes, but is not limited to, any rights or claims
under United States federal, state or local law, for wrongful or abusive
discharge, for breach of any contract, or for discrimination based upon race,
color, ethnicity, sex, age, national origin, religion, disability, sexual
orientation, or any unlawful criterion or circumstance, including, but not
limited to, rights or claims under the Family and Medical Leave Act, claims of
discrimination under the Executive Retirement Income Security Act, the Equal Pay
Act, the Occupational Safety and Health Act, the Workforce Adjustment Retraining
Notification Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, Section 1981 through 1988 of the Civil Rights Act of 1866, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Rehabilitation Act of 1973, Executive
Order 11246 and any other executive order, the Fair Labor Standards Act and its
state and local counterparts, the Uniform Services Employment and Reemployment
Rights Act, and the Immigration Reform Control Act, all as amended. The
Executive confirms that he has no claim or basis for a claim whatsoever against
the Company with respect to any such matters related to or arising out of his
employment by the Company or his separation.
 
2

--------------------------------------------------------------------------------




3) TIME TO CONSIDER AGREEMENT. Executive may take twenty-one (21) days from the
date this Release is presented to Executive to consider whether to execute this
Release, and may wish to consult with an attorney prior to execution of this
Release. Executive, by signing this Agreement, specially acknowledges that he is
waiving his right to pursue any claims under federal, state or local
discrimination laws, including the Age Discrimination in Employment Act, 29
U.S.C. Section 626 et seq., which may have arisen prior to the execution of this
Release. This Release shall become final and irrevocable upon the expiration of
the seven (7) day period following Executive’s execution of the Release, during
which time Executive may revoke this Release, and after which time this Release
shall be final and irrevocable.


4) RESTRICTIVE COVENANTS.


(a) Non-Solicitation.  For two years after the Separation Date, the Executive
shall not, without the prior written consent of the Company’s Chief Executive
Officer, (i) directly or indirectly solicit or employ (or encourage any company
or business organization in which he is an officer, employee, partner, director,
consultant or member of a technical advisory board to solicit or employ) or (ii)
refer to any employee search firms, any person who was employed by the Company
on the Effective Date.


(b) Non-Compete.  For two years after the Separation Date, the Executive shall
not, without the prior written consent of the Company’s Chief Executive Officer,
at any time or for any reason, anywhere in the world, directly or indirectly (i)
engage in any business or activity, whether as an employee, consultant, partner,
principal, agent, representative, stockholder (except as a holder of less than
5% of the combined voting power of the outstanding stock of a publicly held
company) or in any other individual, corporate or representative capacity, or
render any services or provide any advice to any business, activity, person or
entity, if the Executive knows or reasonably should know that such business,
activity, service, person or entity, directly or indirectly, competes in any
material manner with the Company’s business in automated electronic poker
tables, or (ii) meaningfully assist, help or otherwise support any person,
business, corporation, partnership or other entity or activity, whether as an
employee, consultant, partner, principal, agent, representative, stockholder
(other than in the capacity as a stockholder of less than 5% of the combined
voting power of the outstanding shares of stock of a publicly held company) or
in any other individual, corporate or representative capacity, to create,
commence or otherwise initiate, or to develop, enhance or otherwise further, any
business or activity if the Executive knows or reasonably should know that such
business, activity, service, person or entity, directly or indirectly, competes
in any material manner with the Company’s business in automated electronic poker
tables.


(c) If at any time the Executive violates the provisions of Sections 4(a) or
4(b) above, the Company shall retain all rights to specifically enforce any
provision relating to non-solicitation or non-competition that is in this
Agreement or in any other agreement, document or plan applicable to the
Executive.
 
3

--------------------------------------------------------------------------------




(d) Cooperation. The Executive hereby agrees that, from time to time upon the
reasonable request of the Company, the Executive shall reasonably assist the
Company in connection with any pending or future dispute, litigation,
arbitration or similar proceeding or investigation or any regulatory requests or
filings involving the Company, any of its employees or directors or the
employees and directors of any subsidiary.  Cooperation with regulatory requests
or filings includes, but is not limited to, any gaming authority in any
jurisdiction.


(e)           Confidentiality. Executive hereby agrees and covenants, that:


(1) He shall not divulge to any person or entity other than the Company, without
express written authorization of the Company’s Chief Executive Officer, any
proprietary or confidential information, whether written or oral, received or
gained by him in the course of his employment by the Company or of his duties
with the Company (“Confidential Information”), nor shall he make use of any such
Confidential Information on his own behalf or on behalf of any other person or
entity, for so long as such Confidential Information is not known to the general
public; and


(2) He shall return or cause to be returned to the Company’s Chief Executive
Officer any and all property of the Company of any kind or description
whatsoever, including, but not limited to, any Confidential Information, which
has been furnished to him or is held by him, at his residence or elsewhere, and
shall not retain any copies, duplicates, reproductions or excerpts thereof.


5) NON-DISPARAGEMENT. Executive and the Company each hereby covenant and agree
that neither of them will at any time, directly or indirectly, orally, in
writing or through any medium including, but not limited to, the press or other
media, computer networks or bulletin boards, or any other form of communication)
disparage, defame, or otherwise damage or assail the reputation, integrity or
professionalism of the other.  Additionally, Executive shall have the right to
review and comment upon, but not the right to approve, any press release and/or
company-wide communications announcing his departure from the Company.


6) MISCELLANEOUS. This Agreement is governed by the laws of the Commonwealth of
Pennsylvania. If any of the provisions of this Agreement are held to be illegal
or unenforceable, the Agreement shall be revised only to the extent necessary to
make such provision(s) legal and enforceable.


7) ENTIRE AGREEMENT. Executive agrees that this Agreement contains and comprises
the entire agreement and understanding between Executive and the Company
regarding Executive’s separation; that there are no additional promises between
Executive and the Company other than those contained in this Agreement or any
continuing obligations other than those referenced in this Agreement; and that
this Agreement shall not be changed or modified in any way except through a
writing that is signed by both the Executive and the Company.
 
4

--------------------------------------------------------------------------------


 
I, THE EXECUTIVE, ACKNOWLEDGE THAT I HAVE BEEN ADVISED BY THIS WRITING, AS
REQUIRED BY THE AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA) AND THE OLDER
WORKERS’ BENEFIT PROTECTION ACT (OWBPA), THAT: (a) MY WAIVER AND RELEASE DO NOT
APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE EXECUTION DATES OF THIS
AGREEMENT; (b) I HAVE BEEN ADVISED HEREBY THAT I HAVE THE RIGHT TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT; (c) I HAVE TWENTY-ONE (21) DAYS
TO CONSIDER THIS AGREEMENT (ALTHOUGH I MAY CHOOSE TO VOLUNTARILY EXECUTE THIS
AGREEMENT EARLIER); (d) I HAVE SEVEN (7) DAYS FOLLOWING THE EXECUTION OF THIS
AGREEMENT TO REVOKE THE AGREEMENT; AND (e) THIS AGREEMENT WILL NOT BE EFECTIVE
UNTIL THE DATE UPON WHICH THE RESPECTIVE REVOCATION PERIOD HAS EXPIRED.      


I, THE EXECUTIVE, UNDERSTAND AND AGREE TO THE TERMS CONTAINED IN THIS AGREEMENT
AND INTEND, BY MY SIGNATURE BELOW, TO BE LEGALLY BOUND BY THOSE TERMS. I AM
SIGNING THIS RELEASE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE
SEVERANCE BENEFITS DESCRIBED ABOVE.


 

EXECUTIVE COMPANY     /s/ Ronald Skotarczak /s/ Brian Haveson Date: 3/26/08
Date: 3/26/08

 
 
 
5

--------------------------------------------------------------------------------

 


 
STOCK OPTION AGREEMENT
 
This Stock Option Agreement ("Agreement"), dated as of March 25, 2008, is
entered into by Ronald Skotarczak ("RS"); Lightning Gaming, Inc. ("LGI"); and
Lightning Poker, Inc. ("LP"), a wholly-owned subsidiary of LGI, with reference
to the following facts and circumstances:
 
A.  RS and LP have entered into a Separation Agreement and Release, dated March
26, 2008 ("Separation Agreement"), memorializing the agreement they reached on
March 25, 2008 (the "Separation Date") for the termination of RS' employment
with LP as of the Separation Date, LP's provision of separation benefits to RS,
and certain related matters.
 
B.  RS holds an option (the "Current Option") to purchase 115,200 shares of
LGI's common stock ("LGI Shares") at $1.10 per share, which was granted under
LP's 2006 Equity Incentive Plan (the "LP Plan") and became exercisable for LGI
Shares pursuant to (i) Section 3.3 of the Agreement and Plan of Merger, dated
September 28, 2007, under which LP became a wholly-owned subsidiary of LGI and
(ii) Section 8.4 of the LP Plan.  The Current Option is presently vested and
exercisable.
 
C.  Section 1(d) of the Separation Agreement is intended to provide a two-year
period from the Separation Date during which RS can exercise the Current Option.
 
D.  The Current Option will terminate on June 25, 2008[three months from the
Separation Date] if not exercised by then and the LP Plan does not allow for the
term of the Current Option to be extended to provide for the two-year exercise
period intended by Section 1(d) of the Separation Agreement.
 
E.  In order to enable, and to induce, RS and LP to carry out the Separation
Agreement as intended, LGI has agreed to grant, and RS has agreed to accept, a
new option to purchase up to 115,200 LGI Shares that will be exercisable during
the period between the termination of the Current Option and the two-year
anniversary of the Separation Date (to the extent that the Current Option has
not been exercised prior to its termination), on the terms and conditions set
forth herein.
 
NOW, THEREFORE, RS, LGI and LP agree as follows:
 
1.  Grant of New Option.  LGI hereby grants an option (the "New Option") to RS
to purchase up to 115,200 LGI Shares at any time or from time to time during the
period commencing upon the termination of the Current Option, which will occur
on  June 26, 2008 and ending on the two-year anniversary of the Separation Date;
provided, however, that if the Current Option has been exercised in whole or in
part prior to its termination, then the number of LGI Shares subject to the New
Option (the "New Option Shares") shall automatically be reduced by the number of
LGI Shares acquired through the exercise of the Current Option.  To the extent
that the New Option has not been duly and validly exercised by the two-year
anniversary of the Separation Date, the New Option shall expire and be null and
void.
 
6

--------------------------------------------------------------------------------


 
2.  Applicability of Terms and Conditions Governing the Current Options.  Except
as (i) otherwise provided in this Agreement or (ii) the context of the Current
Option otherwise requires or contemplates, all terms and conditions applicable
to the Current Option, including, without limitation, the exercise price and
automatic adjustment of the number of shares subject to the option upon the
occurrence of certain corporate events, shall be applicable to the New
Option.  Although the New Option is not being granted under the LP Plan, the New
Option shall be deemed to incorporate by reference the terms and conditions of
the LP Plan to the same extent that such terms and conditions govern the Current
Options (unless the context otherwise requires or contemplates).
 
3.  Nonqualified Stock Option.  The New Option is not an "incentive stock
option," as defined in Section 422 of the Internal Revenue Code of 1986, as
amended.
 
4.  Securities Law Restrictions.  Neither the New Option nor the New Option
Shares are being registered by LGI under the Securities Act of 1933, as amended
(the "Securities Act"), or under any state securities laws.  Without limiting
any other restrictions on the sale or other disposition of the New Option or the
New Option Shares, neither the New Option nor the New Option Shares may be sold
or disposed of in any other manner without registration under the Securities Act
and applicable state securities laws, unless it has been satisfactorily
demonstrated to LGI that such sale or other disposition is exempt from such
registration requirements.  RS consents to the placement of a legend on the
certificate(s) for the New Option Shares which evidences these restrictions.  RS
represents and warrants that any LGI Shares he acquires through the exercise of
the New Option shall be acquired for his own account, and not with a view to
distribution or resale.
 
5.  Relationship with Separation Agreement.  This Agreement shall be deemed
incorporated by reference in, and an integral part of, the Separation
Agreement.  A breach of the Separation Agreement shall constitute a breach of
this Agreement, and vice versa.  In the event of any inconsistency between this
Agreement and Section 1(b) of the Separation Agreement, this Agreement shall
govern.  If RS revokes the Separation Agreement, this Agreement and the New
Option shall be null and void.
 
6.  Approval by Board of Directors.  LGI represents and warrants that as of
March 25, 2008, the board of directors of LGI has approved the granting of the
New Option and the issuance of LGI Shares upon the due and valid exercise of the
New Option, as provided in this Agreement.
 
7

--------------------------------------------------------------------------------


 
LIGHTNING GAMING, INC.
By:  /s/ Brian Haveson
Name: Brian Haveson
Title:   CEO
 
LIGHTNING POKER, INC.
By:  /s/ Brian Haveson
Name: Brain Haveson
Title:   President
 
/s/ Ronald Skotarczak
RONALD SKOTARCZAK
 
 
 
 
 
 
 
 
 
 
 
 
8
 
 
 